(A0013475.HTM;1) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ]	QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2001 OR [ ]	TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-16345 SED International Holdings, Inc. (Exact name of Registrant as specified in its charter) GEORGIA 22-2715444 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4916 North Royal Atlanta Drive, Tucker, Georgia (Address of principal executive offices) (Zip code) (770) 491-8962 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No At January 28, 2002, there were 7,971,078 shares of Common Stock, $.01 par value, outstanding. SED International Holdings, Inc. And Subsidiaries INDEX Page PART I. FINANCIAL INFORMATION Item 1 - Financial Statements: Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Shareholders' Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6-12 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3 - Quantitative and Qualitative Disclosures about 17 Market Risk PART II. OTHER INFORMATION Item 1 - Legal Proceedings 18 Item 2 - Changes in Securities and Use of Proceeds 18 Item 3 - Default Upon Senior Securities 18 Item 4 - Submission of Matters to a Vote of Security Holders 18 Item 5 - Other Information 18 Item 6 - Exhibits and Reports on Form 8-K 18 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS SED International Holdings, Inc. And Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, ASSETS 2001 2001 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 3,402,000 $ 4,243,000 Restricted cash Trade accounts receivable, net Inventories Deferred income taxes Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLES, net December 31, June 30, LIABILITIES AND SHAREHOLDERS' EQUITY 2001 2001 (Unaudited) CURRENT LIABILITIES: Revolving bank debt $ 7,300,000 Trade accounts payable $ 55,449,000 Accrued liabilities Short term subsidiary bank debt TOTAL CURRENT LIABILITIES: SHAREHOLDERS' EQUITY: Preferred Stock 129,500 shares authorized, none issued Common stock, $.01 par value; 100,000,000 shares authorized; 11,126,411 shares issued; and 7,971,078 (December 31, 2001) and 8,060,954 (June 30, 2001) shares outstanding Additional paid-in capital Accumulated deficit Accumulated other comprehensive loss Treasury stock, 3,155,333 (December 31, 2001) and 3,065,457 (June 30, 2001) shares, at cost Unearned compensation - stock awards ) ) SED International Holdings, Inc. And Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2001 2000 2001 2000 NET SALES COST AND EXPENSES Cost of sales including buying and occupancy expenses Selling, general and administrative expenses OPERATING INCOME (LOSS) 262,000 INTEREST EXPENSE, net EARNINGS (LOSS) BEFORE INCOME TAXES and cumulative effect of a change in accounting principle 64,000 INCOME TAXES 270,000 NET (LOSS) EARNINGS before cumulative effect of a change in accounting principle CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLE, net of income tax benefits of $75,000 ) NET (LOSS) EARNINGS $ (130,000
